DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 30 December 2019 is in which claims 1-20 were presented for examination. Claims 1-20 are currently pending.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, line 1, after “to”, “wherein the computing device is configured to” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-4 and 10-19 are directed to a system (i.e., a machine); and Claim 20 is directed to a computer-readable storage medium (i.e., a manufacture).  Therefore, claims 1-4 and 10-19 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claims 1 and 20 substantially recite:  receive/receiving a plurality of supplier-specific costs for performing manufacturing processes; store/storing the plurality of supplier-specific costs; and receive/receiving pricing inputs for manufacturing a structure to be manufactured; retrieve/retrieving a first set of supplier-specific costs of a first supplier from the pricing engine variables database; generate/generating at least a first pricing output, wherein generating the at least a first pricing output further includes executing at least a first portion of at least a first pricing as a function of the pricing inputs and the first set of supplier specific costs; generate/generating at least a second pricing output, wherein generating at least a second pricing output further includes executing at least a second portion of at least a second pricing, as a function of the pricing inputs and the second set of supplier-specific costs; calculate/calculating an aggregate price using the at least a first pricing output and the at least a second pricing output; and provide/providing the aggregate price to a user by outputting the aggregate price. 

The claims as a whole recite a method or organizing human activity. The limitations of Independent Claims 1 and 20 of receive/receiving a plurality of supplier-specific costs for performing manufacturing processes; store/storing the plurality of supplier-specific costs; and receive/receiving pricing inputs for manufacturing a structure to be manufactured; retrieve/retrieving a first set of supplier-specific costs of a first supplier; generate/generating at least a first pricing output, wherein generating the at least a first pricing output further includes executing at least a first portion of at least a first pricing as a function of the pricing inputs and the first set of supplier specific costs; generate/generating at least a second pricing output, wherein generating at least a second pricing output further includes executing at least a second portion of at least a second pricing, as a function of the pricing inputs and the second set of supplier-specific costs; and provide/providing the aggregate price to a user by outputting the aggregate price, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by a method of managing personal behavior or relationships or interactions between people and/or commercial or legal obligations but for the recitation of generic computer components. That is, other than reciting “a computing device” and “a custom pricing engine module”, nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people and/or commercial or legal obligations.  For example, but for the  “a computing device” and “a custom pricing engine module” language, “receive/receiving,” “store/storing,” “receive/receiving,” “retrieve/retrieving,” “generate/generating,” “generate/generating,” and “provide/providing”” in the context of claims 1 and 20 encompasses the user manually performing the steps. The mere recitation of a generic computer (i.e. Claim 1’s “system,” “custom pricing engine,” “computing device,” “pricing engine variables database,” “custom pricing engine module,” “first pricing engine,” “second pricing engine,”; and Claim 20’s “storage medium,” “instructions,” “custom pricing engine,” “pricing engine variables database,” “a first pricing engine,” and “a second pricing engine”) does not take the claims out of the Certain Methods of Organizing Human Activity grouping.  Accordingly, the claims recite an abstract idea.    
Further, the limitation “calculate/calculating an aggregate price using the at least a first pricing output and the at least a second pricing output”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” or “custom pricing engine module” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computing device” or “custom pricing engine module”, “calculate/calculating” in the context of this claim encompasses the user manually calculating an aggregate price. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements, “a system,” “a custom pricing engine,” “a computing device,” “a pricing engine variables database,” “a custom pricing engine module,” “a first pricing engine,”  and “a second pricing engine”; and claim 20 recites the additional elements, “a storage medium,” “instructions,” “a custom pricing engine,” “a pricing engine variables database,” “a first pricing engine,” and “a second pricing engine” to perform the receive/receiving a plurality of supplier-specific costs; store/storing the plurality of supplier-specific costs; and receive/receiving pricing inputs for manufacturing a structure; retrieve/retrieving a first set of supplier-specific costs; generate/generating at least a first pricing output; generate/generating at least a second pricing output; calculate/calculating an aggregate price; and provide/providing the aggregate price to a user steps.  
Further, in regards to the “computing device”... receive/receiving a plurality of supplier-specific costs…”, “receive/receiving pricing inputs for manufacturing a structure…” “retrieve/retrieving a first set of supplier-specific costs…”, “generate/generating at least a first pricing output…”; and “generate/generating at least a second pricing output…”, the ”receive/receiving,” “receive/receiving,” “retrieve/retrieving,” “generate/generating,” and “generate/generating” limitations are just more mere data gathering, and also are characterized as transmitting or receiving data over a network; and are also recited at a high level or generality, and merely automates the “receive/receiving,” “receive/receiving,” “retrieving/retrieve, “ “generate/generating,” and “generate/generating” steps.
The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “a computing device” and a “a custom pricing engine module” performing a generic computer function of “receive/receiving,” “store/storing,” “receive/receiving,” “retrieve/retrieving,” “generate/generating,” “generate/generating,” “calculate/calculating” and “provide/providing”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the processor, mobile device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (system, computing device, custom pricing engine module). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible.   	

Step 2B
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a   “system,” “custom pricing engine,” “computing device,” “pricing engine variables database,” “custom pricing engine module,” “first pricing engine,”  and “second pricing engine” in claim 1; and “storage medium,” “instructions,” “custom pricing engine,” “pricing engine variables database,” “a first pricing engine,” and “a second pricing engine” in Claim 20 to perform the receive/receiving, store/storing, receive/receiving, retrieve/retrieving, generate/generating, generate/generating, calculate/calculating and provide/providing steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the ”receive/receiving,” “receive/receiving,” “retrieve/retrieving,” “generate/generating,” and “generate/generating” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the ”receive/receiving,” “receive/receiving,” “retrieve/retrieving,” “generate/generating,” and “generate/generating” data/prices is well understood, routine, and conventional because the specification has demonstrated the processor/system (including general purpose/general computing processor) that can be used for receive/receiving, receive/receiving, retrieve/retrieving, generate/generating, and generate/generating as described in para ([0010][0025-0029],0034]-[0035]). For these reasons, there is no inventive concept. Thus, even when viewed as a. whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
         	As per dependent claim 2, the recitation “receive the plurality of supplier –specific costs…” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to above, the “receive” step is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.
   	As per dependent claim 3, the recitation “receive the plurality of supplier –specific costs by detecting…” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to above, the “receive” step is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.
As per dependent claim 4, the recitation “compute an average…” is further directed to a mental process as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
  	As per dependent claim 10, the recitation of “a pricing-engine database” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  
As per dependent claim 11, the recitation “receiving, from a user, a standardized output;” “identifying…a first pricing engine equation of the plurality of pricing engine equations…”; and “executing the at least a first pricing engine equation” is further directed to  method of organizing human activity and/or a mental process as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to above, the “receiving” step is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.
As per dependent claim 12, the recitation “identifying…at least a second pricing engine equation of the plurality of pricing engine equations…”; and “executing the at least a second pricing engine equation” are further directed to a mental process as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claim 13, the recitations, “providing…” and “receiving…a user selection” executing the at least a second pricing engine equation” are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to above, the “receiving” step is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  Further, the recitation of “a custom pricing interface” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  
As per dependent claim 14, the recitation “providing for selection of standardized outputs by a user” is further directed to a method of organizing human activity as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claim 15, the recitation “calculate the aggregate price by averaging the first pricing output and the second pricing output” is further directed to a mental process as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. 
As per dependent claim 16, the recitation, “receive the first pricing engine from a first user”  is further directed to a mental process as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to above, the “receive” step is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.
As per dependent claim 17, the recitation, “receiving inputs from at the first user…”; and “generating…using the inputs” is further directed to a mental process as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to above, the “receiving” and “generating” steps are just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  Further, the recitations of “a first user interface” and “a user device” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. 
As per dependent claim 18, the recitation, “receive… from a second user distinct from the first user” is further directed to a mental process as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to above, the “receive” step is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.
As per dependent claim 19, the recitations, “receiving inputs…”; and “generating…  using the inputs” is further directed to a mental process as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to above, the “receiving” and “generating” steps are just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  Further, the recitations of “a second user interface” and “a user device” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,552,882. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application’s claim’s 1 and 20 are to be found in US. Patent No. 10,552,882’s claim 1 (as the instant application’s claims 1 and 20 fully encompasses US. Patent No. 9,519,907’s claims 1, 17, and 35).  The difference between the instant application’s claims 1 and 20, and the US. Patent No. 10,552,882’s claim 1, lies in the fact that US. Patent No. 10,552,882’s claim 1 includes many more elements and is thus much more specific. Thus the invention of claim 1 of the US. Patent No. 10,552,882 is in effect a “species” of the “generic” invention of instant application’s claims 1 and 20. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant application’s claim’s 1 and 20 is anticipated by claim 1 of US. Patent No. 10,552,882, it is not patentably distinct from claim 1 of Patent No. 10,552,882.
Instant Application 16/730,747
US Patent No. 10,552,882
1.  A system for creating a custom pricing engine, the system comprising: a computing device, the computing device designed and configured to:
















receive a plurality of supplier-specific costs for performing manufacturing processes;








receive pricing inputs for manufacturing a structure to be manufactured; and 


a custom pricing engine module executing on the computing device, the custom pricing engine module designed and configured to:
retrieve a first set of supplier-specific costs of a first supplier from the pricing engine variables database;
pricing output further includes executing at least a first portion of at least a first pricing engine as a function of the pricing inputs and the first set of supplier specific costs;



























generate at least a first pricing output, wherein generating the at least a first

pricing output further includes executing at least a first portion of at least a first pricing engine as a function of the pricing inputs and the first set of supplier specific costs;


generate at least a second pricing output, wherein generating at least a second pricing output further includes executing at least a second portion of at least a second pricing engine, as a function of the pricing inputs and the second set of supplier-specific costs;



calculate an aggregate price using the at least a first pricing output and the at least a second pricing output; and


provide the aggregate price to a user by outputting the aggregate price at an output device.
1. A method of improving price generation methods in computer assisted design ("CAD") systems by providing a price for fabricating one or more instantiations of a structure represented in a CAD file using a custom pricing engine module executing a plurality of custom pricing engines, the method being executed in an ecommerce system including at least a computing system having a processor, a memory, an input device and an output device, and comprising: 

receiving, at the input device, a plurality of distinct pricing engine equations of a plurality of custom pricing engines; 

storing the plurality of distinct pricing engine equations in the memory of the computing system; 

receiving, from a plurality of suppliers, information specifying costs for at least one of performing a process and working with a material; 

providing at the output device a custom pricing interface, wherein the custom pricing interface includes a template providing for selection of standardized outputs by a user; 


receiving at the input device, using the custom pricing interface including the template, at least a first user selection of a standardized output; 

identifying, in the memory, at least a first pricing engine equation of the plurality of distinct pricing engine equations corresponding to the standardized output and at least a second pricing engine equation of the plurality of distinct pricing engine equations corresponding to the standardized output, wherein the at least a second pricing engine equation is distinct from the at least a first pricing engine equation; 

generating pricing inputs, wherein generating pricing inputs further comprises: receiving, from at least a supplier, at least a custom interrogator method to generate pricing inputs as a function of the CAD file; 

generating an interrogator engine as a function of the at least a custom interrogator method; 

interrogating, using the interrogator engine, the CAD file to generate pricing inputs as a function of the structure represented in the CAD file by automatedly interrogating the CAD file using the customer interrogator method and at least one of a geometry analysis algorithm and an extraction algorithm; 

retrieving, by the processor, at least a first pricing engine of the plurality of custom pricing engines having at least a first portion that executes the at least a first pricing equation and at least a second pricing engine of the plurality of custom pricing engines having at least a second portion that executes the at least a second pricing equation; 


generating, by a custom pricing engine module executing on the processor, at least a first pricing output for the standardized output, wherein generating the at least a first pricing output further includes executing the at least a first portion of the at least a first pricing engine as a function of the pricing inputs and the information specifying costs; 

generating, by the custom pricing engine module, at least a second pricing output for the standardized output, wherein generating the at least a second pricing output further includes executing the at least a second portion of the at least a second pricing engine, as a function of the pricing inputs and the information specifying costs; 

averaging, by the custom pricing engine module, the at least a first pricing output and the at least a second pricing output to obtain an aggregate price for the standardized output; and 

providing the aggregate price to the user by outputting the aggregate price at the output device.
20.  A non-transitory computer-readable storage medium containing machine-executable instructions for performing a method of creating a custom pricing engine, the method comprising:

receiving a plurality of supplier-specific costs for performing manufacturing processes; storing the plurality of supplier-specific costs in a pricing engine variables database; receive pricing inputs for manufacturing a structure to be manufactured; retrieving a first set of supplier-specific costs of a first supplier from the pricing engine variables database;

generating at least a first pricing output, wherein generating the at least a first pricing output further includes executing at least a first portion of at least a first pricing engine as a function of the pricing inputs and the first set of supplier specific costs;

generating at least a second pricing output, wherein generating at least a second pricing output further includes executing at least a second portion of at least a second pricing engine, as a function of the pricing inputs and the second set of supplier-specific costs;

calculating, by the custom pricing engine module, an aggregate price using the at least a first pricing output and the at least a second pricing output; and
providing the aggregate price to a user by outputting the aggregate price at an output device.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagi (US Patent No. 6,496,957).
As per claims 1 and 20, Kumagi discloses a system for creating a custom pricing engine, the system comprising: 

a computing device (FIG. 1, [1001]), the computing device designed and configured to:

receive a plurality of supplier-specific costs for performing manufacturing processes (Kumagi, FIG. 85; FIGS 67-70 shows Machining costs) ;

store the plurality of supplier-specific costs in a pricing engine variables database (col. 14, lines 48 thru col. 15, lines 52, The electronic component database 521 is a database having stored therein information corresponding to each of such items as "supplier", "machine-mounting man-hours (min.)" and "hand-mounting man-hour (min.)", etc. for all the electronic components supplied from the host computer 801 as partly shown in FIGS. 54 to 61. In addition, the machine-mounting man-hour and the hand-mounting man-hour are taken as "component-mounting cost information". It is noted here that FIGS. 54 to 61 could be shown in one drawing but are divided for sheet space' sake, and FIG. 62 shows an arrangement relation of FIGS. 54 to 61; also see col. 22, lines 22-26; FIGS. 67-70, cost database); and

receive pricing inputs for manufacturing a structure to be manufactured (col. 20, lines 44 –col. 21, line 5; At the succeeding step 1003, electric circuit information of the circuit is read from the electric circuit CAD 831 into the design evaluation database 501 via the information reading unit 201….. In this process, for electronic components that are not contained in the standard database 511, i.e., that are not extracted by the retrieval operation, information corresponding to the items constituting the electronic component database such as "supplier" and "unit price" as shown in FIG. 54 is entered by the evaluator from the input unit 301 at step 1005); and 

a custom pricing engine module executing on the computing device, the custom pricing engine module (FIG. 2 [524]525] and [526]) designed and configured to:

retrieve a first set of supplier-specific costs of a first supplier from the pricing engine variables database (col. 22, lines 52 thru col. 23, line 5,  More specifically, at the step 1103-1, with respect to the selected electronic component selected at the step 1004, the unit-price information, the machine-mounting man-hour information and the hand-mounting man-hour information are retrieved and extracted from the component database 521. At the step 1103-2, setup/cost information for the selected electronic component is retrieved and extracted from the equipment/setup/test database 523. At the step 1103-3, net man-hour information as the board machining cost as well as setup/man-hour information for the selected electronic component are retrieved and extracted from the board machining cost database 525);

	generate at least a first pricing output, wherein generating the at least a first pricing output further includes executing at least a first portion of at least a first pricing engine as a function of the pricing inputs and the first set of supplier specific costs (FIG. 5, First evaluation, then cost calculation);

	generate at least a second pricing output, wherein generating at least a second pricing output further includes executing at least a second portion of at least a second pricing engine, as a function of the pricing inputs and the second set of supplier-specific costs (FIG. 5, First evaluation, then cost calculation);

	calculate an aggregate price using the at least a first pricing output and the at least a second pricing output (FIG. 85; TOTAL PCB ASSEMBLY COST); and

	 provide the aggregate price to a user by outputting the aggregate price at an output device (FIG. 85; TOTAL PCB ASSEMBLY COST).

As per claim 2, Kumagi discloses the system of claim 1, wherein the computing device is configured to receive the plurality of supplier-specific costs from a plurality of suppliers (FIG 85; and FIGS 67-70).

As per claim 5, Kumagi discloses the system of claim 1, wherein the computing device is further configured to receive the pricing inputs by:
receiving a design file representing the structure to be manufactured (col. 20, lines 44 –col. 21, line 5; and 
interrogating the design file using an interrogator engine to produce the pricing inputs (col. 45, lines 59 thru- col. 46, line 33; FIG. 9).

As per claim 6, Kumagi discloses the system of claim 5, wherein the design file further comprises a computer-assisted design (CAD) file (col. 20, lines 44 –col. 21, line 5;.At the succeeding step 1003, electric circuit information of the circuit is read from the electric circuit CAD 831 into the design evaluation database 501 via the information reading unit 201….. In this process, for electronic components that are not contained in the standard database 511, i.e., that are not extracted by the retrieval operation, information corresponding to the items constituting the electronic component database such as "supplier" and "unit price" as shown in FIG. 54 is entered by the evaluator from the input unit 301 at step 1005). 

As per claim 7, Kumagi discloses the system of claim 5, wherein the computing device is further configured to: 
receiving, from at least a supplier, at least a custom interrogator method to generate pricing inputs as a function of the CAD file (col. 20, lines 44 –col. 21, line 5, At the succeeding step 1003, electric circuit information of the circuit is read from the electric circuit CAD 831 into the design evaluation database 501 via the information reading unit 201….. In this process, for electronic components that are not contained in the standard database 511, i.e., that are not extracted by the retrieval operation, information corresponding to the items constituting the electronic component database such as "supplier" and "unit price" as shown in FIG. 54 is entered by the evaluator from the input unit 301 at step 1005); and 
generating the interrogator engine as a function of the at least a custom interrogator 
method (col. 45, lines 59 –col. 46, lines 33; FIG. 9, second design evaluation. At the step 2003, on the other hand, because the evaluator is enabled to obtain the output information of the board-design and pattern-design CAD 861 as described above, the evaluator is enabled to enter more definite and almost established information as the information as to each item of the "PCB assembly cost" shown in FIG. 12).
As per claim 10, Kumagi discloses the system of claim 1 further comprising a pricing-engine database containing a plurality pricing engine equations (FIG. 1 [123]; col. 22, lines 21-31; In addition, in this embodiment, in the internal memory 111 are stored the question(s) as the first-design-evaluation question information 127 and the cost calculation equations as the first evaluation information 123. Actual contents of the questions are, for example, X-direction size (mm) and Y-direction size (mm), thickness t (mm), the number of 0.5 mm dia. holes, the number of 0.7 mm dia holes, the presence or absence as well as the number of gold-plated terminals, and the like of the circuit board, as shown in the field of "PCB assembly cost" of FIG. 12.).

As per claim 11, Kumagi discloses the system of claim 10, wherein executing the at least a first portion of the at least a first pricing engine further comprises: 
receiving, from a user, a standardized output (col. 46, lines 5-15; FIG. 9, S2012-S2014; FIG. 3 [401] OUTPUT UNIT); and 
identifying, in the pricing-engine database, at least a first pricing engine equation of the plurality of pricing engine equations corresponding to the standardized output (col. 23, lines 6-13; col. 45, lines 1-11); and 
executing the at least a first pricing engine equation (FIG. 11: S1101, S1102-1, and S1102-2).

As per claim 12, discloses the system of claim 11, wherein executing the at least a second portion of the at least a second pricing engine further comprises: 
identifying, in the pricing-engine database, at least a second pricing engine equation of the plurality of pricing engine equations corresponding to the standardized output (FIG. 5; second design evaluation); and 
executing the at least a second pricing engine equation (FIG. 11).


As per claim 13, Kumagi discloses the system of claim 11, wherein receiving the standardized output further comprises: 
providing at the output device a custom pricing interface (col. 16, lines 6-12, Also, in the execution of the first design evaluation and the second design evaluation, if necessary information is not contained in the standard database 511 or the like, the evaluation executing unit 101 displays at least one question about new or unknown information on the output unit 401, enabling the entry of the new or unknown information by an interactive form with the evaluator via the input unit 301); 
receiving, using the custom pricing interface a user selection of the standardized output (Therefore, at the step 2102, with respect to the information on each item of the "PCB assembly cost" shown in FIG. 12, if any change has occurred to the presumed information entered in the first design evaluation, the evaluator enters information from the input unit 301 to the evaluating apparatus 1001 in response to questions provided for the assembly -cost calculation displayed on the output unit 401 by the evaluation executing unit 101 according to the second design evaluation program 124, as in the case of the step 1102 in the first design evaluation; col. 46, lines 5-15; FIG. 9; S2012-S2104; FIG. 3 [401] OUTPUT UNIT).

As per claim 14, Kumagi discloses the system of claim 13, wherein the custom pricing interface further includes a template providing for selection of standardized outputs by a user (col. 16, lines 6-12, Also, in the execution of the first design evaluation and the second design evaluation, if necessary information is not contained in the standard database 511 or the like, the evaluation executing unit 101 displays at least one question about new or unknown information on the output unit 401, enabling the entry of the new or unknown information by an interactive form with the evaluator via the input unit 301.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagi (US Patent No. 6,496,957) in view of Official Notice.
As per claim 4, Kumagi discloses the system of claim 1, but does further disclose wherein the computing device is further configured to compute an average of the plurality of supplier costs.  However, the Examiner takes Official Notice that it is old and well to determine a final cost using the average cost by taking the sum of the costs/values and dividing them by the total number of costs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Kumagi to get an estimate of the designed product price based on an average of costs is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Kumagi discloses the system of claim 1, but does not further disclose wherein the custom pricing engine module is configured to calculate the aggregate price by averaging the first pricing output and the second pricing output.  However, the Examiner takes Official Notice that it is old and well to determine a final cost using the average cost by taking the sum of the costs/values and dividing them by the total number of costs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Kumagi to get an estimate of the designed product price based on an average of costs is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagi (US Patent No. 6,496,957) in view of Pietsch et al. (US PG Pub. 2007/0225847 A1).
As per claim 8, Kumagi discloses the system of claim 5.  Kumagi does not further disclose, however, Pietsch et al. et al. discloses:
wherein interrogating further comprises performing a geometry analysis algorithm.
(Pietsch et al.: [0072] The feature recognition may basically be implemented in a purely manual, completely automatic or a semi-automatic manner, which is to say with user interaction. A large part of these features may be recognized by way of geometry analysis algorithms which search the part for regions with the respective characteristics (e.g. regions at the edge which are separated from the remainder by a small radius) in a targeted manner).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CAD system of Kumagi to include the geometry analysis algorithms to calculate costs based on actual manufacturing processes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagi (US Patent No. 6,496,957) in view of Philpott. (US PG Pub. 20050120010 A1).
As per claim 9, Kumagi discloses the system of claim 5.  Kumagi does not further disclose, however, Philpott et al. discloses:
wherein interrogating further comprises performing an extraction algorithm (Philpott:  FIG, 2 is a block diagram summarizing components of a costing system in accordance with an embodiment of the invention. When a user 220 of the system designs apart using a CAD system, each change to the parts geometry requires the CAD system {to regenerate 215 the part's geornetry, using a modeler geometric database 226. In the embodiment of FIG. 2, each regeneration cycle 215 initiates a new cost estimation cycle. A costing application interface (APU 218 uses a number of geometric feature extraction routines to extract manufacturing features, which have been identified as primary cost drivers, from the part's geometry; such as the number of small holes or bends in the part ([0048]); and FIG. 8 shows a screen display of the Cosi Drivers window, selectable from the costing dialog box 430 of FIG. 4, in accordance with an embodiment of the invention. The cost drivers are manufacturing features extracted by the feature extraction algorithms, as discussed with reference to FIG. 2 ([0068]). Therefore, it  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CAD system of Kumagi to include the extraction algorithms to calculate costs based on actual manufacturing processes.


Claims 3 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagi (US Patent No. 6,496,957) in view of Gross (US PG Pub. 2006/0253214 A1).
As per claim 3, Kumagi discloses the system of claim 1.  Kumagi does not further disclose, however, Gross discloses, wherein the computing device is configured to receive the plurality of supplier-specific costs by detecting supplier activity in an electronic marketplace and determining the plurality of supplier-specific costs from the detected supplier activity (Abstract). Therefore, it would have been obvious to one of ordinary shill in the art before the effective filing date of the invention to modify the invention of Kumagi to include the pricing engine of Gross to estimate the price of manufactured products.

As per claim 16, Kumagi discloses the system of claim 1, Kumagi does not further disclose, however, Gross discloses wherein the computing device is further configured to receive the first pricing engine from a first user ([0007]-[0008]). Therefore, it would have been obvious to one of ordinary shill in the art before the effective filing date of the invention to modify the invention of Kumagi to include the pricing engine of Gross to estimate the price of manufactured products.

As per claim 17, Kumagi in view of Gross discloses the system of claim 16.  Kumagi does not further disclose, however Gross discloses wherein the computing device is configured to receive the first pricing engine by:
providing a first user interface at a user device operated by the first user (Abstract); 
receiving inputs from at the first user interface ([0008]); and 
generating the first pricing engine using the inputs ([0007]. Therefore, it would have been obvious to one of ordinary shill in the art before the effective filing date of the invention to modify the invention of Kumagi to include the pricing engine of Gross to estimate the price of manufactured products.
As per claim 18, Kumagi in view of Gross discloses the system of claim 16. Kumagi does not further disclose, however Gross discloses wherein the computing device is further configured to receive the second pricing engine from a second user distinct from the first user ([0035]). Therefore, it would have been obvious to one of ordinary shill in the art before the effective filing date of the invention to modify the invention of Kumagi to include the pricing engine of Gross and Official Notice to estimate the price of manufactured products.

As per claim 19, Kumagi in view of Gross discloses the system of claim 18. Kumagi does not further disclose, however Gross discloses wherein the computing device is configured to 
providing a second user interface at a user device operated by the second user (Abstract); 
receiving inputs at the second user interface ([0008]); and
generating the second pricing engine using the inputs ([0007]).  Therefore, it would have been obvious to one of ordinary shill in the art before the effective filing date of the invention to modify the invention of Kumagi to include the pricing engine of Gross and Official Notice to estimate the price of manufactured products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628